PER CURIAM.
This is an appeal from a dissolution of marriage judgment. We affirm except as to the following matter. The trial court awarded permanent periodic alimony to the Wife in the sum of “80.00 per week or 20% of the Husband’s gross income; whichever is greater”. The Husband appeals. We reverse and remand with instructions to delete the words and figures “20% of the Husband’s gross income; whichever is greater” thereby leaving the award to the Wife simply $80.00 per week. Kangas v. Kangas, 420 So.2d 115 (Fla. 2d DCA 1982). We do not think the award here operated or was designed to maintain the status quo as was the case in Mills v. Mills, 417 So.2d 298 (Fla. 1st DCA 1982), in that the automatic percentage figure does not take into account factors such as the Wife’s needs and other aspects of the Husband’s financial condition.
Affirmed in part; reversed in part; remanded with instructions.
GLICKSTEIN, HURLEY and WALDEN, JJ., concur.